[Cite as Stewart v. Bear's Tire, 2019-Ohio-1832.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 LARRY R. STEWART, JR.,                             :    CASE NO. CA2018-08-162

         Appellee,                                  :           OPINION
                                                                 5/13/2019
                                                    :
   - vs -
                                                    :

 BEAR'S TIRE,                                       :

         Defendant,                                 :

 and                                                :

 SARAH D. MORRISON,                                 :
 ADMINISTRATOR, OHIO BUREAU OF
 WORKERS' COMPENSATION,                             :

         Appellant.                                 :




            CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              Case No. CV2017-02-0401



Honerlaw Law Office, LLC, Michael J. Honerlaw, 7770 West Chester Road, Suite 200, West
Chester, Ohio 45069, for appellee

Dave Yost, Ohio Attorney General, Barbara L. Barber, Principal Assistant Attorney General,
1600 Carew Tower, 441 Vine Street, Cincinnati, Ohio 45202, for appellant



        M. POWELL, J.

        {¶ 1} Appellant, the Ohio Bureau of Workers' Compensation ("BWC"), appeals the
                                                                      Butler CA2018-08-162

decision of the Butler County Court of Common Pleas, which found appellee Larry R.

Stewart, Jr. entitled to participate in the workers' compensation fund. For the reasons

discussed below, this court affirms the trial court's decision.

       {¶ 2} In 1979, Stewart founded the business that would eventually become Bear's

Tire, Inc. ("Bear's"). The business provided mobile commercial-vehicle tire changing

services in southwest Ohio. In 2009, Bear's had three employees: Stewart, Chuck King,

and John Dillon. Stewart was the company president and worked from his home office

managing the company's finances, billing, and customer relations. King and Dillon were

both commercial tire changers who worked in the field. King and Dillon drove Bear's service

trucks and responded to service calls. Contemporaneously, Stewart was also the sole

member of "Larry Stewart, LLC." Larry Stewart, LLC owned several multi-unit apartment

buildings in Cincinnati.

       {¶ 3} On the morning of Wednesday, February 18, 2009, Stewart arranged for

Dillon to meet him at a Bob Evans restaurant. Stewart left his home and was driving

southbound on Interstate 75 towards the restaurant when a vehicle driving the opposite

direction crashed head-on into Stewart's vehicle.

       {¶ 4} Stewart later submitted a claim for benefits to the BWC and asserted that he

was working for Bear's at the time of the accident. The BWC approved Stewart's claim for

a variety of medical conditions.

       {¶ 5} Stewart sued the wrong-way driver.         During his deposition in that case,

Stewart stated that he was driving to meet Dillon to take Dillon to work at the Larry Stewart,

LLC apartments because Bear's business had been slow. A BWC representative was

present at this deposition. Stewart's testimony apparently led BWC to conclude that Stewart

had defrauded the fund by applying for workers' compensation benefits because, while



                                              -2-
                                                                                    Butler CA2018-08-162

Bear's had workers' compensation coverage for its employees, Larry Stewart, LLC did not.1

        {¶ 6} In 2014, BWC moved the Industrial Commission to vacate the approval of

Stewart's workers' compensation claim and declare an overpayment based on alleged civil

fraud. An Industrial Commission staff hearing officer agreed with the BWC, finding that the

accident was not related to Stewart's employment with Bear's and was only related to Larry

Stewart, LLC. The hearing officer concluded that Stewart's failure to inform the BWC that

he was driving to meet Dillon with the intention of taking Dillon to work at the Larry Stewart,

LLC apartments was civil fraud. Based upon this finding, the hearing officer declared an

overpayment for the workers' compensation benefits received by Stewart.                                Stewart

appealed to the Butler County Common Pleas Court.

        {¶ 7} In August 2017, the parties held a bench trial limited to the determination of

whether Stewart's injuries were "received in the course of" and "arose out of" his Bear's

employment.2 Stewart testified as did Dillon, King, and other former Bear's employees.

The evidence revealed that Stewart was both an owner and a wage-earning employee of

Bear's. Stewart worked out of his home office mainly doing paperwork. Chuck King handled

dispatch and would also go on service calls as needed. John Dillon performed service calls.

        {¶ 8} The company rented storage units located near Interstate 75 where the

company stored truck tires and other supplies. King or Dillon could stop by the storage unit

as necessary and pick up tires or other equipment for service calls.

        {¶ 9} Bear's was generally busy in spring and summer and there was plenty of work

to ensure that Bear's employees worked a 40-hour week. However, during the winter



1. Evidence at trial indicated that Larry Stewart, LLC never had an employee prior to the date of Stewart's
accident.

2. The trial was bifurcated; the first trial would determine if Stewart's injuries were received in the course of
and arose from his Bear's employment and the second trial, if necessary, would determine the medical
conditions causally related to the accident.
                                                      -3-
                                                                        Butler CA2018-08-162

months business was slow because there were fewer tire blow-outs in the cold weather.

During these slow times, Stewart would occasionally direct his Bear's service employees,

like King and Dillon, to perform various tasks at the Larry Stewart, LLC apartments. These

tasks included shoveling snow, raking leaves, and turning over apartments for re-letting.

King, Dillon, and other former employees who testified all agreed that they were always

paid for their work at the apartments by Bear's and never received a paycheck from Larry

Stewart, LLC.

       {¶ 10} On the morning of February 18, 2009, Bear's business was slow. Dillon was

on the road in his service truck headed to the storage unit when he received a call, either

from Stewart or King, directing him to meet Stewart at a Bob Evans restaurant.              He

proceeded to the restaurant and waited in his truck for Stewart to arrive. Meanwhile,

Stewart left his home in his personal car, which had some maintenance tools in it for work

at the apartments.

       {¶ 11} Dillon was unaware of the purpose for the meeting at Bob Evans but

understood he was going to meet both Stewart and King there. He anticipated that Stewart

would buy them breakfast. Stewart had previously taken him and King out to lunch before

and would ask them about their days.

       {¶ 12} Stewart, in fact, intended to instruct Dillon to work at the apartments that day.

However, he hoped that he could "kill an hour" at breakfast during which there might be a

call for tire service. It was undisputed that tire service calls always received priority over

any work at the apartments. For instance, if a tire service call was received while an

employee was working at the apartments, the employee would cease working and respond

to the tire service call. Bear's had a reputation for its fast response to service calls.

       {¶ 13} Stewart estimated it would take two to three years for a commercial tire

changer to become proficient and there were significant costs involved in training new

                                              -4-
                                                                      Butler CA2018-08-162

employees for the job. Stewart also guaranteed those employees who worked for Bear's in

the winter that they would have full-time employment. Multiple former Bear's employees

testified that it was important that they have full-time employment with Bear's and that if

Bear's would not have provided full wages they would have looked for work elsewhere.

       {¶ 14} The trial court concluded that Stewart's injury was "received in the course of"

and "arose out of" his employment with Bear's. The court found that Stewart "scheduled

and travelled to the breakfast with the intention to boost morale, discuss company business,

and to buy time in hope that tire service calls would be received." The court also found that

Stewart's actions were in furtherance of Bear's business because Stewart was ensuring

that Dillon, a highly-trained employee, maintained a 40-hour work week during Bear's slow

season and that retaining Dillon was a benefit to Bear's.

       {¶ 15} In the second phase of the trial, in April 2018, the parties submitted evidence

to the court on the issue of what medical conditions were causally related to the vehicle

accident. Through a perpetuation deposition, Stewart introduced the expert testimony of

Dr. Thomas Forte, who had reviewed Stewart's medical treatment records and opined that

Stewart's numerous medical diagnoses were causally related to the accident.            BWC

submitted no contrary expert medical opinion.         Instead, the BWC argued that certain

medical records contradicted Dr. Forte's opinion. Ultimately, the court found that Stewart

was entitled to participate in the workers' compensation fund for his injuries.

       {¶ 16} BWC appeals, raising six assignments of error. This court will address the

first five assignments of error collectively.

       {¶ 17} Assignment of Error No. 1:

       {¶ 18} THE TRIAL COURT'S JUDGMENT THAT LARRY STEWART'S FEBRUARY

18, 2009 TRAFFIC ACCIDENT WAS "IN THE COURSE OF" EMPLOYMENT WITH

BEAR'S TIRE IS (1) NOT SUPPORTED BY SUFFICIENT EVIDENCE, AND (2) IS

                                                -5-
                                                              Butler CA2018-08-162

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE, PREJUDICING DEFENDANT

ADMINISTRATOR.

     {¶ 19} Assignment of Error No. 2:

     {¶ 20} AS A MATTER OF LAW, THE TRIAL COURT ERRED IN RULING THAT

LARRY STEWART'S FEBRUARY 18, 2009 TRAFFIC ACCIDENT OCCURRED "IN THE

COURSE OF" EMPLOYMENT WITH BEAR'S TIRE.

     {¶ 21} Assignment of Error No. 3:

     {¶ 22} THE TRIAL COURT'S JUDGMENT THAT LARRY STEWART'S FEBRUARY

18, 2009 TRAFFIC ACCIDENT "ARIS[ES] OUT OF" EMPLOYMENT WITH BEAR'S TIRE

IS (1) NOT SUPPORTED BY SUFFICIENT EVIDENCE, AND (2) IS AGAINST THE

MANIFEST    WEIGHT       OF    THE       EVIDENCE,   PREJUDICING      DEFENDANT

ADMINISTRATOR.

     {¶ 23} Assignment of Error No. 4:

     {¶ 24} AS A MATTER OF LAW, THE TRIAL COURT ERRED IN RULING THAT

LARRY STEWART'S FEBRUARY 18, 2009 TRAFFIC ACCIDENT "ARIS[ES] OUT OF"

EMPLOYMENT WITH BEAR'S TIRE.

     {¶ 25} Assignment of Error No. 5:

     {¶ 26} WHEN THE TRIAL COURT ALTERNATIVELY RULED THAT LARRY

STEWART'S 2009 TRAFFIC ACCIDENT WAS CAUSED BY HIS BEAR'S EMPLOYMENT

BECAUSE STEWART WAS "POSSIBLY" TAKING JOHN DILLON, A BEAR'S TIRE

EMPLOYEE, TO WORK AT STEWART'S PRIVATE RENTAL PROPERTY, THE TRIAL

COURT UNLAWFULLY DISREGARDED THE DISTINCTION BETWEEN STEWART, THE

PERSON, AND BEAR'S THE CORPORATION, WHICH PREJUDICED DEFENDANT

ADMINISTRATOR.

     {¶ 27} In its first five assignments of error, BWC presents numerous and varied

                                          -6-
                                                                      Butler CA2018-08-162

arguments challenging the legal conclusions and factual findings underpinning the trial

court's decision that Stewart received injuries "in the course of" his employment with Bear's

and that those injuries "arose out of" that employment. This court reviews evidentiary

challenges to a trial court's decision concerning an employee's right to participate in the

worker's compensation fund under the manifest weight of the evidence standard.

Hornschemeier v. Buehrer, 12th Dist. Clermont No. CA2016-11-079, 2017-Ohio-7021, ¶

15. A manifest weight challenge concerns the inclination of the greater amount of credible

evidence, offered in a trial, to support one side of the issue rather than the other. Eastley

v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 12. In a manifest weight analysis, the

reviewing court weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether, in resolving conflicts in the evidence, the finder of

fact clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed. Id. at ¶ 20.

       {¶ 28} The Workers' Compensation Act defines a compensable "injury" as "any

injury, whether caused by external accidental means or accidental in character and result,

received in the course of, and arising out of, the injured employee's employment."

(Emphasis added.) R.C. 4123.01(C). To establish the right to participate in the workers'

compensation fund, an injured employee must show, by a preponderance of the evidence,

both that the injury was received in the course of and arose out of employment and that a

proximate causal relationship existed between the injury and the harm or disability. Bennett

v. Admr., Ohio Bur. of Workers' Comp., 134 Ohio St. 3d 329, 2012-Ohio-5639, ¶ 18.

       {¶ 29} To determine if a worker's injury was "received in the course of" employment

requires an examination of the "time, place and circumstances of the injury * * *." Fisher v.

Mayfield, 49 Ohio St. 3d 275, 277 (1990). Whether an injury "arose out of" employment

refers to the causal connection between the employment and the injury. Id. "Whether there

                                             -7-
                                                                     Butler CA2018-08-162

is a sufficient 'causal connection' between an employee's injury and his employment * * *

depends on the totality of the facts and circumstances surrounding the injury, including, (1)

the proximity of the scene of the accident to the place of employment, (2) the degree of

control the employer had over the scene of the accident, and (3) the benefit the employer

received from the injured employee's presence at the scene of the accident." Lord v.

Daugherty, 66 Ohio St. 2d 441 (1981), at the syllabus. The Ohio Supreme Court has

cautioned that:

             workers' compensation cases are, to a large extent, very fact
             specific. As such, no one test or analysis can be said to apply
             to each and every factual possibility. Nor can only one factor be
             considered controlling. Rather, a flexible and analytically sound
             approach to these cases is preferable.            Otherwise, the
             application of hard and fast rules can lead to unsound and unfair
             results.

Fisher at 280.

      {¶ 30} In applying the foregoing, the Ohio Supreme Court has further held that

"'workers' compensation statutes must be liberally construed in favor of the employee. * * *.

Thus, it is axiomatic that the phrase 'in the course of, and arising out of' must be accorded

a liberal construction. In applying it [the coverage formula], this court must be guided by

the * * * fundamental principle that the requirement is to be liberally construed in favor of

awarding benefits.'" (Internal citations omitted.) (Emphasis sic.) Id. at 278, quoting Maher

v. Workers' Comp. Appeals Bd., 33 Cal. 3d 729, 733 (Cal.1983).

      {¶ 31} Concerning the "received in the course of" requirement, the evidence

revealed that the vehicle accident occurred at approximately 7:30 a.m., on a workday,

during Stewart's normal working hours. The accident took place on an interstate highway,

away from any Bear's location. The accident happened while Stewart was traveling from

his Bear's home office to meet with at least one Bear's employee, Dillon. Stewart was

driving to meet Dillon because he intended for Dillon to work at the apartments owned by

                                             -8-
                                                                      Butler CA2018-08-162

Larry Stewart, LLC if no service calls came in for Bear's in the interim.

       {¶ 32} With respect to the "arising out of" requirement, the evidence indicated that

the accident was not proximate to Bear's storage facilities, Stewart's home office or to a

roadside service call. Bear's also had no control over the scene of the accident. Thus, the

first two Lord factors, while not negating, do not support a finding that Stewart's injuries

"arose out of" his Bear's employment.

       {¶ 33} The third Lord factor concerns whether the employer benefitted from the

employee's presence at the scene of the accident. In this regard, the evidence at trial

indicated the accident occurred while Stewart was travelling to a breakfast meeting he

partially intended as an employee morale booster. Dillon testified that he anticipated that

Stewart might buy him breakfast as Stewart had previously bought him and King lunch at

Frisch's as a friendly gesture and that he would ask about how their days were going.

Stewart also hoped that the breakfast would take enough time that a Bear's tire service call

would come in and he could send Dillon on a service call as opposed to doing busy work at

the apartments.

       {¶ 34} The evidence also indicated that Stewart was travelling to meet Dillon to give

him work. It was important to Dillon and other Bear's employees to make full-time wages

in the winter months when Bear's business was slow. These employees testified that

Stewart would occasionally direct them to work at the apartments and that they would have

looked for work elsewhere had Bear's not provided full-time wages. Stewart testified that it

took two to three years and considerable expense to fully train a commercial tire changer.

Thus, there was a benefit to Bear's in finding work for its highly trained employees in slow

months to retain those employees. And Bear's also always paid for its employees' work at

the apartments. Bear's benefitted from this arrangement despite the concurrent benefit

enjoyed by Larry Stewart, LLC.

                                             -9-
                                                                       Butler CA2018-08-162

       {¶ 35} Construing the statute liberally in Stewart's favor, cognizant that no one factor

is controlling and applying the Fisher rule that the factors be adapted to each case in a fact-

specific manner, this court concludes that substantial evidence supported the trial court's

conclusion that Stewart's injuries were received in the course of and arose out of his

employment with Bear's. Therefore, the trial court did not clearly lose its way. This court's

conclusion is also dispositive of the BWC's separate arguments alleging that the trial court's

findings were not supported by sufficient evidence.

       {¶ 36} BWC's appellate brief contains numerous sub-arguments challenging various

other aspects of the trial court's decision. In its first assignment of error, BWC contends

that the court improperly stacked inferences when it found that found that Stewart intended

to meet with Dillon at Bob Evans, have a morale-boosting breakfast, and discuss Bear's

business. Though denounced by both courts and commentators, the rule prohibiting the

stacking of one inference upon another is still recognized in Ohio. Donaldson v. N. Trading

Co., 82 Ohio App. 3d 476, 481 (10th Dist.1992), citing Motorists Mut. Ins. Co. v. Hamilton

Twp. Trustees, 28 Ohio St. 3d 13 (1986). "The rule has very limited application. It prohibits

only the drawing of one inference solely and entirely from another inference, where that

inference is unsupported by any additional facts or inferences drawn from other facts." Id.,

citing Hurt v. Charles J. Rogers Transp. Co., 164 Ohio St. 329 (1955), paragraph one of the

syllabus. "Because reasonable inferences drawn from the evidence are an essential

element of the deductive reasoning process by which most successful claims are proven,

the rule against stacking inferences must be strictly limited to inferences drawn exclusively

from other inferences." Id.

       {¶ 37} The trial court did not stack inferences. Stewart testified that he told Dillon to

meet him at Bob Evans and that Dillon was "on the clock" for Bear's as soon as he directed

him to meet him there. Regarding what he intended to do at Bob Evans, Stewart stated:

                                             - 10 -
                                                                         Butler CA2018-08-162

"[i]f I felt fit that if I could have killed an hour there, then I would have killed an hour there

hopefully with luck of getting a service call sometimes you gotta take that shot." In other

words, Stewart hoped that during the time he was having breakfast with Dillon, a Bear's

service call would come in and Dillon could take that call in lieu of working at the apartments.

However, if no call came, then Stewart intended to have Dillon work at the apartments so

that Dillon could get his work hours. Dillon testified that he was unaware that Stewart would

be directing him to work at the apartments that day but assumed that Stewart was going to

buy him breakfast. Stewart had previously taken Dillon and King out to Frisch's for lunch.

In Dillon's words, Stewart was "[j]ust being real nice and buying lunch for us … talking about

how our day went." Accordingly, the trial court's findings regarding the breakfast meeting

were based upon direct evidence or reasonable, common sense inferences derived from

the evidence. This argument is meritless.

       {¶ 38} In both its second and third assignments of error, BWC argues that Stewart

was not acting as a Bear's employee at the time of the accident because he was on a

"purely personal mission" when the accident occurred. In support of this argument, BWC

cites two cases where an employee who was driving a vehicle on a personal errand was

found to be ineligible to participate in the workers' compensation fund. Oberhauser v. Mabe,

12th Dist. Butler No. CA2008-11-266, 2009-Ohio-3680 and Cardwell v. Indus. Comm., 155
Ohio St. 466 (1951). In Oberhauser, a school teacher was killed while traveling to a

teaching workshop on a Saturday. Id. at ¶ 2. Her employer had not directed her to attend

the workshop and had no knowledge of her intention to attend. Id. But the workshop

provided a means by which the teacher could maintain her certificate to continue teaching.

Id. at ¶ 26. This court held that the purpose of the teacher's travel was "primarily personal"

because it was to further her own interest in maintaining her ability to teach and that while

her employer, the school district, may have "indirectly benefitted," the primary benefit was

                                              - 11 -
                                                                      Butler CA2018-08-162

for her career. Id. at ¶ 27.

       {¶ 39} In Cardwell, an employee left his home on a Sunday for a "strictly personal"

trip. Id. at 466. He was injured while travelling in a direction back towards his home. Id. at

467. However, the worker alleged that his employer required him to travel to the employer's

parking lot each evening to turn on the lights and he was traveling to the parking lot at the

time of the injury. Id. The court noted that the accident occurred while the employee was

on a route that would appear to first take him to back to his home before continuing to the

employer's parking lot. Id. at 467-468. Thus, the court found that the trip was personal and

could not be shown to have been employer-related, at least until the worker had either

arrived at his home or passed his home on the way to the parking lot. Id. at 468.

       {¶ 40} These cases are distinguishable. Unlike in Oberhauser, Stewart's actions

were known and sanctioned by the company, who paid for its employees' occasional work

at the apartments and derived a benefit from retaining its highly trained employees during

times of slow business. Cardwell is distinguishable as Stewart's purpose for being on the

road was not personal but was for purposes of meeting with Dillon in furtherance of Bear's

business for the reasons already stated. Accordingly, the arguments presented in the

second and third assignments of error lack merit.

       {¶ 41} In the fourth assignment of error, BWC challenges the causal connection

between Stewart's injury and his employment with Bear's by arguing that he was in a

personal vehicle when the injury occurred, he was not at Bear's home office, and he

ultimately intended to travel to a rental property owned by Larry Stewart, LLC. These are

facts that the trial court would necessarily consider when assessing the totality of

circumstances. And none of these facts detract from the trial court's conclusion that

Stewart's actions were a benefit to and in furtherance of Bear's business. Therefore, this

argument is meritless.

                                            - 12 -
                                                                      Butler CA2018-08-162

      {¶ 42} In the fifth assignment of error, BWC argues that the court erred in finding that

Stewart was acting as an employee of Bear's at the time of the accident because there was

no evidence that Bear's authorized Stewart to direct Bear's employees to work at the

apartments. However, at trial, Stewart and Bear's former employees all testified that the

practice of sending employees to work at the apartments was an occasional but customary

occurrence when work was slow. Stewart was the president of the company at the time of

the accident and there is no evidence indicating that he was limited in his ability to direct

where Bear's employees should work. Stewart also introduced Bear's corporate records.

The records include the minutes of a June 2009 meeting in which Stewart was described

as Bear's director. The records reflect that the company board of directors specifically

approved all actions taken by the directors since the last stockholders' meeting in June

2008. There is no merit to the argument that Stewart's actions were unauthorized by the

company.    For the foregoing reasons, this court overrules BWC's first through fifth

assignments of error.

      {¶ 43} Assignment of Error No. 6:

      {¶ 44} DR. THOMAS FORTE OFFERED TESTIMONY ON MEDICAL CONDITIONS

ALLEGED BY LARRY STEWART WITHOUT EVER HAVING EXAMINED OR MET LARRY

STEWART, AND INSTEAD, SIMPLY CONDUCTED A POLL OF OPINIONS FROM NON-

TESTIFYING PHYSICIANS CONTAINED IN STEWART'S CLAIM FILED, WHICH

PREJUDICED DEFENDANT ADMINISTRATOR.

      {¶ 45} BWC argues that the court erred in admitting the expert medical testimony of

Dr. Thomas Forte, who opined that certain diagnoses were causally connected to the

injuries suffered by Stewart in the accident. BWC argues that Dr. Forte's testimony was

unreliable and inadmissible where he did not personally examine Stewart and based his

expert opinion on a review of Stewart's administrative claim file and on the causation

                                            - 13 -
                                                                      Butler CA2018-08-162

opinions of the doctors who provided Stewart with treatment. However, Stewart argues that

Dr. Forte properly based his opinion upon a review of Stewart's medical records.

       {¶ 46} The admission or exclusion of relevant evidence is a matter within the sound

discretion of the trial court. Williams v. Parker Hannifin Corp., 188 Ohio App. 3d 715, 725,

2010-Ohio-1719, ¶ 41 (12th Dist.). This court reviews for an abuse of discretion, which

indicates that the court acted arbitrarily, unreasonably, or unconscionably. State ex rel.

Beavercreek Twp. Fiscal Officer v. Graff, 154 Ohio St. 3d 166, 2018-Ohio-3749, ¶ 23. With

respect to the factual basis of an expert witness' opinion, Evid.R. 703 provides that the

"facts or data in the particular case upon which an expert bases an opinion or inference

may be those perceived by the expert or admitted in evidence at the hearing."

       {¶ 47} The trial record contains Plaintiff's Exhibit 2, which consists of the documents

reviewed by Dr. Forte in rendering his opinion. Many of these documents are Stewart's

medical records between 2009 and 2011. At the bench trial, BWC agreed to the admission

of Exhibit 2 except for any causation opinions of other doctors contained in those records

and any administrative documents, decisions, or related matters from the claim file. The

court admitted the document with the qualification that it would consider only the objective

medical information and ignore causation opinions. Accordingly, the record contains the

medical records upon which Dr. Forte based his expert opinion on medical causation. BWC

argues that it is "significant" that Dr. Forte never personally met with Stewart. However,

Evid.R. 703 specifically provides that an expert may offer an opinion based upon facts or

data admitted into evidence. That Dr. Forte's opinion was based upon a review of Stewart's

medical records as opposed to an in-person examination goes to the weight of this

evidence, not its admissibility.

       {¶ 48} BWC also argues that Dr. Forte's expert opinion was unreliable because he

did not render his own expert opinion but instead merely presented the medical causation

                                            - 14 -
                                                                        Butler CA2018-08-162

opinions of other doctors as his own opinion. There is no support for this argument in the

record. Contrary to BWC's argument, Dr. Forte testified that he based his opinion on a

"[r]eview of the medical documentation of the treating physicians * * * the objective imaging

and laboratory data that was in the file." BWC cites no evidence credibly suggesting that

Dr. Forte merely repeated the medical opinions of other doctors in expressing his expert

opinion. This court concludes that the trial court did not abuse its discretion in admitting Dr.

Forte's testimony and expert opinion. This court overrules BWC's sixth assignment of error.

       {¶ 49} Judgment affirmed.


       RINGLAND, P.J. and S. POWELL, J., concur.




                                             - 15 -